Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In response to amendment filed 03/02/2022, claims 1, 6-7, 10, and 16 have been amended representing change in scope. No claims are new.


Double Patenting
	Applicant requests double patenting rejection be held in abeyance until the pending prior art rejections are overcome and the claims are fixed in a final form. Double patenting rejection from previous non-final rejection mailed 09/02/2021 is maintained. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Amento et al. (US 20100251295 A1), and further in view of Hershowitz (US 20110289105 A1)

	In regards to claim 1, Fuentes teaches, A data summary system comprising: (See Abstract, One or more documents are opened for extraction. An interface is provided to create a label and thereupon label a portion of the document. The created label is stored, fig. 3, Extraction Plan View containing summarized view of portion of document that is extracted)
a user device including a user device processor, a user device non-transitory computer readable medium, and an input device; a system server including a system processor and a system non-transitory computer readable medium; a communication link that operatively connects the user device and the system server; and first program instructions stored on the user device non-transitory computer readable medium, the first program instructions being executable by the user device processor that, when executed, cause the data summary system to perform steps of: (See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof…paragraph 59, a computer readable storage medium may be any tangible medium that can contain, or store, a program for use by, or in connection with, an instruction execution system, apparatus, or device…paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12' include, but are not limited to, personal computer systems…paragraph 57, at least one device that enables a user to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12' to communicate with at least one other computing device.…Also see paragraph 51).


retrieving a preconfigured grouping of a plurality of unique identifiers; detecting a plurality of text selections of a source document; displaying a unique identifier section box that includes the preconfigured grouping of the plurality of unique identifiers in response to detecting each of the plurality of text selections; reviving, on the unique identifier selection box, a respective selection of a respective one of the preconfigured grouping of the plurality of unique identifiers for each of the plurality of text selections associating each of a plurality of text selections with the respective one of the plurality of unique identifiers; and (See fig. 13, paragraphs 27, 50-52, 59, processor executing instructions. Also see figs. 6-7 and paragraphs 36-37, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Claimed “unique identifier” is equivalent to preconfigured label in Fuentes (i.e. fig. 7, “QuarterlyRevenueByMarket”, “Market”, “Amount”). Further looking at tutorial description in left side of figs. 6-7, it is evidently clear that box only appears when the text has been highlighted or selected. The tutorial description in the figure states, “From the open document(s), select example text snippets that you want to extract. To label an example, right click the selected text and choose ‘Add Example with New Label’ or ‘Label Example As’”. Extracton Plan View in fig. 3 shows many text selections associated with respective plurality of unique identifiers)
…the dataset including each of the plurality of text selections, an indication of the association between each of the plurality of text selections and the respective one of the plurality of unique identifiers associated therewith, …; and Page 2 of 15Appl. Serial No. 16/177,132 Response to Office Action mailed September 2, 2021 (See paragraph 36, Labeled hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Storing in a form of hierarchy of memory-based folders or nodes indicates the compiling of the collected data into a dataset, including at least snippets of text highlighted (e.g. claimed user-identified information) and label (e.g. claimed unique identifier). Also see fig. 9 and paragraph 39, under document viewer 931, document identifier of the source documents (e.g. Q2003.txt, Q2004.txt) together with user identified information (e.g. Americas) and unique identifier (e.g. Market))
Attorney Docket No. 545902-2second program instructions stored on the system non-transitory computer readable medium, the second program instructions being executable by the system processor that, when executed, cause the data summary system to perform steps of: (See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof…paragraph 59, a computer readable storage medium may be any tangible medium that can contain, or store, a program for use by, or in connection with, an instruction execution system, apparatus, or device…paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, 
storing the dataset in the system non-transitory computer readable medium; (See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof. (See paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). 
and … generating a summary of the source document from the dataset … by formatting each of the plurality of text selections based on the respective one of the plurality of unique identifiers associated therewith, wherein generating the summary and formatting each of the plurality of text selections includes generating text headings for each of the plurality of unique identifiers and reproducing each of the plurality of text selections under a respective text heading that corresponds to the respective one of the plurality of unique identifiers associated therewith, and wherein the summary includes a contiguous listing of the text headings for each of the plurality of unique identifiers and each of the plurality of text selections.  (See Extraction plan view in figs. 3, 6-7, and associated paragraphs, under each of unique identifiers or labels having text heading 
Fuentes discloses dataset as shown above however does not specifically teach,
sending a […data] to the system server; receiving the […data] from the user device; and automatically generating a summary… from the dataset stored in the system non-transitory computer readable medium
Amento, however, further teaches, sending a […data] to the system server; receiving the […data] from the user device; and automatically generating a summary … from the dataset stored in the system non-transitory computer readable medium (See figs. 1-3, paragraphs 11, 33, 355, receiving, at a media server, a request from a first user to create a media content summary including select segments of media content…paragraph 19, The user request 142 may include user specified criteria 144. The user specified criteria 144 may include a time constraint 146 and a content type 148. Also see fig. 4, steps 402, 404, 412, server also receives viewer annotation data associated with content which is stored in the media server as shown in fig. 1. These user defined data are used to automatically generate a summary at the server and result summary is sent to the user client device)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include transmission of input data to server for performing request taught by Amento because allowing the server to perform heavy duty can achieve faster result as well as preserve processing power on user’s device. 
…the dataset including…a user identifier;
However, Hershowitz further teaches, teach,…the dataset including…a user identifier; (See fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that a reference to the Quote Bundle in the Quote Bundle database 130 is stored in the user profile in the user database 122.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes-Amento to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).

In regards to claim 2, Fuentes-Amento-Hershowitz teaches the data summary system of claim 1, wherein the step of storing the dataset from the user device comprises: storing each of the plurality of text selection and the respective one of the plurality of unique identifiers associated therewith in a user profile based on the user identifier. (See Hershowitz fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that a reference to the Quote Bundle in the Quote Bundle database 130 is stored in the user profile in the user database 122.)

In regards to claim 3, Fuentes-Amento-Hershowitz teaches the data summary system of claim 1, wherein the step of automatically generating the summary comprises: linking each of the plurality of text selection to the source document. (See Hershowitz paragraph 13, if a quotation is selected from a legal document, the document information, page number(s) and paragraphs, sentence or word-level location information can be associated with the quotation…paragraph 63, the citation information can be stored as a reference to the document in another database or storage location, along with the specific page number(s) for the quote…paragraph 121, Since each document is processed and standardized prior to its addition to the legal database 120, the Legal Knowledge system can identify the document information as well as the specific page(s) associated with the quotation…paragraph 122, the Legal Knowledge system 106 may be able to match the quotation with documents contained in one or more databases)

In regards to claim 4, Fuentes-Amento-Hershowitz teaches the data summary system of claim 3, the second program instructions, when executed, further causing the data summary system to perform steps of: generating a split screen that includes the source document and the summary; and providing the split screen to be displayed at the user device. (See Fuentes figs. 3, 6-7)

In regards to claim 5, Fuentes-Amento-Hershowitz teaches the data summary system of claim 4, the second program instructions, when executed, further causing the data summary system to perform a step of: generating a notes area configured to receive additional information input by the user; and providing the notes area to be displayed at the user device alongside the split screen. (See Fuentes figs. 3, 6-7, split screen. Fuentes does not specifically teach notes area. Hershowitz teaches this in figs. 19-20, and associated paragraphs summary includes tags and notes annotation. Also see paragraph 52, 66, 67, annotation databases…paragraph 61. The user profile can also include user created content, such as documents, quotes, annotations,).)

In regards to claim 6, Fuentes-Amento-Hershowitz teaches the data summary system of claim 1, the second program instructions, when executed, further cause the data summary system to perform steps of: receiving custom information from the user device, the custom information being associated with one of the plurality of unique identifiers; and storing the custom information in the system non-transitory computer readable medium at a location associated with the user profile, wherein the summary further includes the custom information listed under the one of the plurality of unique identifiers associated therewith.  (Hershowitz teaches this in figs. 19-20, and associated paragraphs summary includes tags and notes annotation. Also see paragraph 52, 66, 67, annotation databases…paragraph 61. The user profile can also include user created content, such as documents, quotes, annotations,).

In regards to claim 7, Fuentes-Amento-Hershowitz teaches the data summary system of claim 6, wherein the step of generating the summary includes, retrieving the custom information form the location associated with user profile and positioning the custom information above or below all of the plurality of text selections that are also associated with the one of the plurality of unique identifiers that the custom information is associated with.  (Hershowitz teaches this in figs. 19-20, and associated paragraphs displayed summary includes tags and notes annotation that is below the text selections. Also see paragraph 52, 66, 67, annotation databases…paragraph 61. The user profile can also include user created content, such as documents, quotes, annotations,).)

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Amento et al. (US 20100251295 A1), in view of Hershowitz (US 20110289105 A1), and further in view of Tanaka (US 20120221954 A1)


In regards to claim 8, Fuentes-Amento-Hershowitz teaches the data summary system of claim 6, the first program instructions, when executed, further causing the data summary system to perform steps of: displaying the summary; and displaying an information type selection box, wherein user interaction with the information type selection box determines whether the custom information of the summary is displayed and whether each of the plurality of text selections are displayed. (See Hershowitz fig. 19, Hershowitz discloses summary having reference number 1912 that allows custom information such as note to be displayed or not. Hershowitz also discloses display of plurality of text selections)
Fuentes-Amento-Hershowitz does not specifically teach information type selection box that determines whether to display particular data or not.

Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes-Amento-Hershowitz to further include system taught by Tanaka because having a filter box that allows user to manipulate which data he/she wants to view enhances user experience.


In regards to claim 9, Fuentes-Amento-Hershowitz-Tanaka teaches the data summary system of claim 8, the first program instructions, when executed, causing the data summary system to perform a step of: displaying a unique identifier activation box, wherein the ones of the plurality of text selections associated with a particular one of the plurality of unique identifiers are displayed only Page 4 of 15Appl. Serial No. 16/177,132 Response to Office Action mailed September 2, 2021 Attorney Docket No. 545902-2 when a selection box of the unique identifier activation box corresponding to the particular one of the plurality unique identifiers is selected. (See Fuentes, figs. 3, 6-7, in extraction plan view, data are being displayed as tree format where child data can be collapsed/expanded. User can always expand or collapse text selection associated with a label by selecting one of the label (e.g. + or – symbol shown in the figure))


Claims 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Hershowitz (US 20110289105 A1)

In regards to claim 16, Fuentes teaches, A method implemented by a data summary system comprising a user device, a system server, and a communication link that operatively connects the user device and the system server, the method comprising steps of: (See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof…paragraph 59, a computer readable storage medium may be any tangible medium that can contain, or store, a program for use by, or in connection with, an instruction execution system, apparatus, or device…paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12' include, but are not limited to, personal computer systems…paragraph 57, at least one device that enables a user to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12' to communicate with at least one other computing device.…Also see paragraph 51).

receiving, by the system server, a plurality of datasets including a plurality of user-identified information from a source document, a plurality of unique identifiers, an association between each of the plurality of user-identified information and a respective one of the plurality of unique identifiers; (See paragraph 27, steps performed or utilized on server/client computer, or combination of both. See fig. 6, paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Specifically looking at right side (Extraction Plan View) of fig. 3, 6-7, dataset is received containing user-identified information (e.g. extracted highlighted texts from text editor 331), unique identifiers that have been selected from the plurality of unique identifiers associated with the user-identified information (e.g. extracted texts are displayed under each selected labels (“QuarterlyRevenueByMarket”, “Market”, “Amount”. Also see paragraph 1, IE has emerged as a critical building block in a wide range of enterprise applications, including financial risk analysis, social media analytics and regulatory compliance)).
 generating, by the server system, a summary of the source document… by formatting each of the plurality of user-identified information based on the respective one of the plurality of unique identifiers associated therewith, wherein generating the summary and formatting each of the plurality of user-identified information includes generating text headings for each of the plurality of unique identifiers and reproducing each of the plurality of user-identified information under a respective text heading that corresponds to the respective one of the plurality of unique identifiers associated therewith, and wherein the summary includes a contiguous listing of the text headings for each of the plurality of unique identifiers and each of the plurality of user-identified information; (See Extraction plan view in figs. 3, 6-7, and associated paragraphs, under each of unique identifiers or labels having text heading “QuarterlyRevenueByMarket”, “Market”, “Amount” (under each contiguous listing of text headings), corresponding text selections are displayed underneath.)
displaying, by the user device, a unique identifier activation box that includes selection boxes for each of the plurality of unique identifiers; and Page 8 of 15Appl. Serial No. 16/177,132Response to Office Action mailed September 2, 2021Attorney Docket No. 545902-2displaying, by the user device, a subset of the plurality of unique identifiers and the respective ones of the user identified information associated therewith, the subset of the plurality of unique identifiers including those that have been selected via the selection boxes of the unique identifier activation box. (See fig. 13, paragraphs 27, 50-52, 59, processor executing instructions. Also see figs. 6-7 and paragraphs 36-37, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Claimed “unique identifier” is equivalent to preconfigured label in Fuentes (i.e. fig. 7, “QuarterlyRevenueByMarket”, “Market”, “Amount”). Further looking at tutorial description in left side of figs. 6-7, it is evidently clear that box only appears when the text has been highlighted or selected. The tutorial description in the figure states, “From the open document(s), select example text snippets that you want to extract. To label an 
Fuentes does not specifically teach, storing, by the system server, the plurality of data sets in a memory of the system server; generating, by the server system, a summary of the source document from the plurality of datasets stored in the memory
However, Hershowitz further teaches, storing, by the system server, the plurality of data sets in a memory of the system server; generating, by the server system, a summary of the source document from the plurality of datasets stored in the memory(See paragraph 125, The Legal Knowledge system 106 can be configured such that a reference to the quotation in the quote database 124 is stored in the user profile in the user database 122…paragraphs 16, Based on the selected quotation, information related to the quotation can be displayed in a manner that reflects a relationship between the quotation and the related information. For example, the related information can include documents that reference the selected quotation and/or documents that the quotation references…paragraph 136, a user can select a quotation in the Quote Bundle and the document from which the quotation originated can be displayed. The selected quotation, along with any quotations from the Quote Bundle can be highlighted. This feature can be used to identify relevant portions of a legal document that may contain a number of different topics…paragraphs 130-131, Similarly, the previously created Quote Bundles accessible by the user are displayed in the Quote Bundle scroll box 1804. A user can select a Quote Bundle from the Quote Bundle box 1804 and the contents will be displayed in the window, e.g., Quote Bundles 1806, 1808, and 1810. Also as shown in example of reference number 1802, user can drag existing quotations to quote bundles to generate summary (paragraph 62, One of the features of the Legal Knowledge system 106, which will be discussed in more detail below, is that the user is able to capture quotes and store them for later use.). See fig. 19 and paragraph 140, which displays generated summary displaying user-identified information (e.g. quote) and unique identifier (e.g. “Campaign Finance”). Also see paragraphs 57, 83, fig. 1, dataset stored in Tabulaw system 106)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include method taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).


In regards to claim 17, Fuentes-Hershowitz teaches the method of claim 16,
wherein the plurality of datasets further include custom information associated with a particular one of the plurality of unique identifiers, and wherein generating the summary comprises: retrieving the custom information from the plurality of data sets; positioning, by the system server for the given unique identifier, the custom information above or below the user-identified information that is also associated with the particular one of the plurality of unique identifiers. (Hershowitz teaches this in figs. 19-20, and associated paragraphs displayed summary includes tags and notes annotation that is below the 


In regards to claim 19, Fuentes-Hershowitz teaches the method of claim 16,
 wherein the plurality of user- identified information comprises text selected from the source document, the method further comprising: linking, by the system server, the text of the plurality of user-identified information to the source document. (See Hershowitz paragraph 13, if a quotation is selected from a legal document, the document information, page number(s) and paragraphs, sentence or word-level location information can be associated with the quotation…paragraph 63, the citation information can be stored as a reference to the document in another database or storage location, along with the specific page number(s) for the quote…paragraph 121, Since each document is processed and standardized prior to its addition to the legal database 120, the Legal Knowledge system can identify the document information as well as the specific page(s) associated with the quotation…paragraph 122, the Legal Knowledge system 106 may be able to match the quotation with documents contained in one or more databases)

In regards to claim 20, Fuentes-Hershowitz teaches the method of claim 19,
 further comprising: generating, by the system server, a split screen view that includes the source document and the summary; providing, by the system server to the user device, the split screen view generated by the system server; and displaying, by the user device, the split screen view. (See Fuentes figs. 3, 6-7)


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes”, in view of Hershowitz (US 20110289105 A1), and further in view of Tanaka (US 20120221954 A1)

Claim 18 is similar in scope to claim 8, therefore, it is rejected under similar rationale as set forth above.



Allowable Subject Matter
Claims 10-15 are allowed over prior art 


Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment. For example, claims 1 and 16 adds new limitation which were not previously presented in the original claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177